Opinion issued May 20, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00370-CV



IN RE JOSEPH KOYITHARA, JAMES OLIYIL, BIJO MATHEW, AND
ANIS IBRAHIM, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relators, Joseph Koyithara, James Oliyil,
Bijo Mathew, and Anis Ibrahim, challenge the trial court's order, rendered orally,
requiring the parties to pay an advance payment for receiver fees.     
We deny the petition for writ of mandamus.  All outstanding motions are
overruled as moot. 
Per Curiam 

Panel consists of Justices Keyes, Hanks, and Higley.

1. 	The underlying case is John Uralil, Beny Peedikayil, and George Naduparambil v.
Joseph Koyithara, James Oliyil, Bijo Mathew, and Anis Ibrahim, No. 2009-55777
in the 164th Judicial District Court of Harris County, Texas, the Hon. Alexandra
Smoots-Hogan, presiding.